Me. Justice Wole
delivered the opinion of the court.
There was no brief filed in this case, but at the hearing appellant appeared through counsel to ask the reversal of the judgment because of the refusal of the court to grant a continuance. The motion for a continuance was based on the alleged fact that because of the illness of a child the defendant had been unable to notify his attorney, and that the child had since died. A refusal of this kind lies in the discretion of the court and the appellant was bound to make it appear that there was an abuse of discretion. The motion was unaccompanied by an oath and we have no idea whether the court believed the statement of the defendant or not or what reason the court had or whether the court asked the defendant other questions. It was the duty of the appellant to show us that an injustice had been committed. The case went to trial; the defendant was represented by other counsel; he brought witnesses with him from his neighborhood, and there is nothing in the record which would indicate that he did not have a fair trial. There is no error alleged or shown and the judgment must be

Affirmed.

*384CMef Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.